Citation Nr: 1744064	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Ryan Spencer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to February 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision from the RO in Roanoke, Virginia. 

In December 2016 the Veteran presented testimony at a hearing before the Board, chaired by the undersigned Veterans Law Judge in Washington DC. The Veteran's representative was present at the hearing. A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The evidence of record shows that the Veteran's sleep apnea is related to service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 5103A, 5107, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.159 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should be service-connected for obstructive sleep apnea. On his VA-Form 21-4138, submitted in July 2010, he stated that during service he had symptoms such as the hypertension, sleepless nights and night sweats and he was diagnosed with sleep apnea in December 2009. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

This appeal arises from an October 2010 RO rating decision in which the RO denied the Veteran service connection for sleep apnea. In his timely appeal the Veteran asserted that from May 1989 through November 2003 he had symptoms related to sleep apnea but he was not diagnosed until after his retirement from military service.

Here, the service treatment records (STRs) show that the Veteran complained of chronic fatigue for the past 6 months in February 1994. He also complained of not being able to get comfortable in bed and of sleepless nights in February 1994. 

Post-service records from December 2009 show that the Veteran treated with a private practitioner Dr. B. for a sleep study. The private practitioner reported that the Veteran had obstructive sleep apnea syndrome with good response to CPAP therapy. In April 2010 Dr. B. reported that the Veteran had moderate sleep apnea. 

An April 2012 VA examination for sleep apnea reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner's medical opinion was that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. His rationale was that there is no mention of any daytime somnolence while in service or on his separation or reenlistment exam. The condition was diagnosed sometime after leaving active duty and may be atrially due to his obesity.

In June 2012 the Veteran submitted four statements from fellow Veterans who served with him. They observed that the Veteran was complained of sleep problems in service and that he appeared tired or sleepy while on duty. 

In June 2016 a VA medical opinion was provided as to whether the Veteran's diagnosis of sleep apnea was at least as likely as not (50 percent or greater probability) incurred in or caused by insomnia/sleepiness during service?  The examiner reviewed the available medical records in the Veteran's e-folder and reported that in his opinion the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or
illness. His rationale was that the Veteran's sleep apnea was diagnosed after service. Sleep apnea is a condition with a specific established diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints. Snoring is not sleep apnea. Sleep apnea is caused by the blockage of the upper airway by the tongue and soft palate. Risk factors include a genetic predisposition, obesity, short large diameter neck, smoking, alcohol
consumption and the use of sedatives and tranquilizers. The examiner reported that no event or exposure in military service caused sleep apnea.

In November 2016 Dr. B., who first diagnosed the Veteran with sleep apnea, provided a medical opinion. He reported that the Veteran was under his care for obstructive sleep apnea. He was diagnosed with this sleep disorder after an overnight diagnostic polysomnogram (sleep study) in December 2009. The Veteran reports that he suffered from symptoms of sleep apnea during active duty in the military. Obstructive sleep apnea is known to be a chronic medical condition and the patient suffered from this condition for some time prior to definitive diagnosis with an overnight sleep study. A review of his active duty medical records indicate that he did complain of symptoms such as insomnia and fatigue prior to retirement in 2004. Dr. B. reported that in my medical opinion, it is more likely than not that the Veteran suffered from sleep apnea during active duty in the military, although it should be noted that a 100% definitive diagnosis can only be made with a diagnostic sleep study.  

In December 2016 the Veteran testified at his hearing before the undersigned Veterans Law Judge that he had the symptoms of fatigue and exhaustion during military service. 

Based upon a thorough review of the evidence of record in conjunction with the applicable law and regulations, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to active duty service. 
In this regard, the Board notes that the Veteran complained of not being able to get comfortable in bed, sleepless nights and chronic fatigue during military service. After military service he was diagnosed with sleep apnea in December 2009 by Dr. B. a private treating physician. A November 2016 medical opinion by Dr. B. provides the nexus opinion relating the Veteran's sleep apnea to his military service. Dr. B. reviewed the Veteran's active duty records and noted the Veteran's complaints of fatigue during service. In his November 2016 medical opinion of Dr. B. infers that the Veteran's symptoms during service are descriptive of an individual with a sleep apnea. The Board notes that the Veteran's symptoms are not only referred to by the Veteran but that there are supportive statements from fellow service members, which the Board finds competent to describe the symptoms alleged by the Veteran. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372-1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds that the evidence of record shows that there is evidence of a current disability, the Veteran complained of symptoms of sleep apnea during service, and there is a nexus between the in-service symptoms or incurrence and the current sleep apnea diagnosis. See Shedden. Therefore, the Veteran meets the criteria for a direct service connection claim for sleep apnea. Id.

The nexus statement connecting the Veteran's symptoms during service to his current diagnosis for sleep apnea is provided by Dr. B. the Veteran's private physician who first diagnosed the Veteran with obstructive sleep apnea and has treated the Veteran since December 2009. The Board finds Dr. B.'s medical opinion competent and credible as to the whether the Veteran's sleep apnea is related to his military service. The Board also adopts Dr. B.'s medical findings and opinion from November 2016 medical opinion. Gilbert.

The Board finds less persuasive the VA examination and the VA medical opinion in the record. The April 2012 VA examiner reported that the Veteran never complained of daytime somnolence during his military service. However, the Veteran's STRs show that he did complain of daytime fatigue during service. The June 2016 VA medical opinion did not take into consideration the medical findings by Dr. B. in combination with the Veteran's STRs. The conclusions made in the April 2012 VA examination and the July 2016 VA medical opinion have not considered the medical evidence in its entirety. Therefore, the Board gives little weight to these medical opinions and findings as they do not take into consideration the December 2009 sleep study and have not carefully reviewed the Veteran's STRs.  

In sum, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim for service-connection for sleep apnea. Shedden. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. The Board has given the Veteran the benefit-of-the-doubt and found that service-connection for his obstructive sleep apnea is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Duty to Notify and Assist

As the Board is granting service connection for sleep apnea, the claim is fully substantiated, and there are no further duties under the Veterans Claims Assistance Act of 2000 (VCAA). Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service-connection for sleep apnea is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


